In the
                              Court of Appeals
                      Second Appellate District of Texas
                               at Fort Worth
                                   No. 02-21-00060-CV

IN RE J.R., Relator                            §   Original Proceeding

                                               §   158th District Court of Denton
                                                   County, Texas

                                               §   Trial Court No. 19-7168-211

                                               §   April 15, 2021

                                               §   Opinion by Justice Wallach

                                       JUDGMENT

       This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to dismiss the underlying case. Our

writ will issue only if the trial court fails to comply.

                                          SECOND DISTRICT COURT OF APPEALS


                                          By /s/ Mike Wallach
                                             Justice Mike Wallach